DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 18 March 2022, claims 1-20 remain pending. Claims 14-20 are withdrawn from consideration.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method comprising: 
assigning a first classification to a plurality of blood glucose values and classifying the input according to a variability of the glucose values;
modifying the plurality of blood glucose values based on the application of bias correction to produce an output that includes the modified output;
assigning a second classification to the output; and 
determining a metric value for the user's glucose response based on the first classification and the second classification.
The limitations of assigning a classification, modifying values, assigning a second classification, and determining a metric value, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of measuring a plurality of blood glucose values with the use of at least one sensor during a time window, and receiving an input of the plurality of blood glucose values. This constitutes no more than adding insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. See MPEP 2106.05(g). The claim also recites assigning the first classification “using a classifier trained using machine learning values”. This constitutes no more than generally linking the use of the judicial exception to a particular technological environment or field of use (machine learning). See MPEP 2106.05(h).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of measuring blood glucose values with the use of at least one sensor during a time window merely serves to add insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. Furthermore, the involvement of the machine learning constitutes no more than generally linking the use of the judicial exception to a particular technological environment or field of use. These limitations are not indicative of integration into a practical application. The claim is not patent eligible.
Dependent claims 2-13 recite the same abstract idea as in claim 1, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims merely recite additional abstract details of the judicial exception (the classification data, assigning a grade, etc.), and receiving data via user input and analyzing the data to provide user recommendations in a manner that could be performed entirely by a person. Accordingly, these additional limitations are not sufficient to direct the claimed abstract idea to significantly more. 

Response to Arguments
4.	Applicant's arguments filed 18 March 2022 with respect to the section 101 rejection of claims 1-13 have been fully considered but they are not persuasive. Applicant merely points amended claim 1 and asserts the claim is directed to patentable subject matter. This argument is not persuasive for the reasons set forth in the rejection above.
Applicant’s arguments with respect to the section 103 rejection of claims 1-13 have been fully considered and are persuasive.  The section 103 rejection of claims 1-13 has been withdrawn. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hadad et al. (US 2019/0290172 A1) discloses system for food analysis and recommendations. Kovatchev et al. (US 2008/0154513 A1) discloses recognition of patterns of hyperglycemia and hypoglycemia. Breschi et al. (US 2019/0369108 A1) discloses methods for evaluating glycemic regulation. 
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715